Exhibit 10.23
 
CONSENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT
 
This CONSENT AND AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) is dated
as of December 27, 2011 by and among INTERNATIONAL TEXTILE GROUP, INC., a
Delaware corporation (“ITG”), the other Borrowers and Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation (“GE
Capital”), for itself and as Agent (“Agent”), and the other Lenders signatory
hereto.  Unless otherwise specified herein, capitalized terms used in this
Amendment shall have the meanings ascribed to them in the Credit Agreement (as
hereinafter defined).
 
R E C I T A L S:
 
WHEREAS, Borrowers, the other Credit Parties, the Agent and the Lenders entered
into that certain Amended and Restated Credit Agreement dated as of March 30,
2011 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”);
 
WHEREAS, Borrowers have requested certain amendments to the Credit Agreement to,
among other things, modify the Borrowing Base in order to increase the amount of
Revolving Loans and other extensions of credit that may be available to the
Borrowers thereunder;
 
WHEREAS, in order to induce Agent and the Lenders to agree to the amendments
contained herein to provide additional liquidity to the Borrowers, WLR Recovery
Fund IV, L.P., a Secured Note Purchaser and a WLR Affiliate, has agreed to cause
RBS Citizens, N.A. to issue a $20,000,000 standby letter of credit in favor of
GE Capital, in its capacity as Agent for itself and the Lenders, as the
beneficiary thereof; and
 
WHEREAS, the parties to the Credit Agreement have agreed to certain amendments
to the Credit Agreement as set forth herein.
 
NOW, THEREFORE, in consideration of the premises contained herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1           Consent.  Each of the Lenders signatory hereto hereby consents to
the terms of, and authorizes and directs the Agent to execute, deliver and
perform its obligations under, the Fourth Amended and Restated Support
Agreement, substantially in the form attached as Exhibit I hereto (the “Support
Agreement”).
 
2           Amendments to Credit Agreement.
 
2.1           Section 1.1(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(b)           The Revolving Credit.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Credit Parties contained
herein, each Revolving Lender severally and not jointly agrees to make Loans to
any of the Borrowers (each such Loan, a “Revolving Loan”) from time to time on
any Business Day during the period from the Closing Date to the Revolving
Termination Date, in an aggregate amount not to exceed at any time outstanding
the amount set forth opposite such Lender’s name in Schedule 1.1(b) under the
heading “Revolving Loan Commitment” (such amount as the same may be reduced or
increased from time to time as a result of one or more assignments pursuant to
Section 9.9 or as a result of a Commitment Increase in accordance with Section
1.1(b)(iv), being referred to herein as such Lender’s “Revolving Loan
Commitment”); provided, however, that, after giving effect to any Borrowing of
Revolving Loans, the aggregate principal amount of all outstanding Revolving
Loans (excluding, solely for purposes of this determination only, Revolving
Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR
Participation pursuant to the WLR Last-Out Participation Agreement) shall not
exceed the Maximum Revolving Loan Balance.  Subject to the other terms and
conditions hereof, amounts borrowed under this subsection 1.1(b) may be repaid
and reborrowed from time to time.  On the Closing Date, the outstanding
principal balance of the “Revolving Loans” made under the Original Credit
Agreement equals $38,576,628.93, which amount shall remain outstanding
Obligations of the Borrowers and shall be deemed to be outstanding Revolving
Loans hereunder.  The “Maximum Revolving Loan Balance” from time to time will be
the lesser of:
 
(A)           the “Borrowing Base” (as calculated pursuant to the Borrowing Base
Certificate) in effect from time to time, or
 
(B)           the Aggregate Revolving Loan Commitment then in effect;
 
less, in either case, the sum of (x) the aggregate amount of Letter of Credit
Obligations plus (y) outstanding Swing Loans plus (z) such Reserves as may be
imposed by the Agent in accordance with the terms of this Agreement.”
 
2.2           Section 1.1(b)(iii) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(iii)           If the Borrower Representative requests that Revolving Lenders
make, or permit to remain outstanding Revolving Loans (excluding, solely for
purposes of this determination only, Revolving Loans, if any, for which WLR
Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR
Last-Out Participation Agreement) in excess of the Borrowing Base (any such
excess Revolving Loan is herein referred to as an “Overadvance”), the Agent and
the Collateral Agents may, in their sole discretion, elect to make, or permit to
remain outstanding such Overadvance; provided, however, that the Agent and the
Collateral Agents may not cause Revolving Lenders to make, or permit to remain
outstanding, (x) aggregate Revolving Loans in excess of the Aggregate Revolving
Loan Commitment less the sum of outstanding Swing Loans plus the aggregate
amount of Letter of Credit Obligations or (y) an Overadvance in an aggregate
amount in excess of 5% of the Aggregate Revolving Loan Commitment.  If an
Overadvance is made, or permitted to remain outstanding, pursuant to the
preceding sentence, then all Revolving Lenders shall be bound to make, or permit
to remain outstanding, such Overadvance based upon their Commitment Percentage
of the Aggregate Revolving Loan Commitment in accordance with the terms of this
Agreement.  If an Overadvance remains outstanding for more than ninety (90) days
during any three hundred sixty (360) day period, Revolving Loans must be repaid
immediately in an amount sufficient to eliminate all of such
Overadvance.  Furthermore, the Majority Revolving Lenders may prospectively
revoke the Agent’s and the Collateral Agents’ ability to make or permit
Overadvances by written notice to the Agent or the Collateral Agents, as
applicable.  All Overadvances shall constitute Base Rate Loans and shall bear
interest at the Base Rate plus the Applicable Margin for Revolving Loans and
shall bear interest at the default rate under Section 1.3(c) only if not repaid
within five (5) Business Days.  The funding or sufferance of any Overadvance
shall not constitute a waiver by the Agent, the Collateral Agents or Lenders of
any Event of Default caused thereby.”
 
 
 
-2-
 

--------------------------------------------------------------------------------

 
 
2.3           Section 1.7(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(a)           The Borrowers may at any time prepay the Revolving Loans in whole
or in part (other than prepayments which have the effect of permanently reducing
the Commitments and other than in the case of Revolving Loans, if any, for which
WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to the WLR
Last-Out Participation Agreement, which Revolving Loans, if any, shall not be
repaid until such time as all other Obligations have been Paid in Full) in an
amount greater than or equal to $100,000 (other than Swing Loans for which no
minimum shall apply), in each instance, without penalty or premium but subject
to payment of LIBOR breakage costs as provided in Section 10.4.”
 
2.4           Section 1.8(a) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
“(a)           Scheduled Term Loan Payments.  The principal amount of the Term
Loan shall be paid in installments on the dates and in the respective amounts
set forth on Schedule 1.8(a) hereto (which Schedule shall be amended and
restated without any further action of any party hereto in connection with any
recalculation of scheduled installments pursuant to subsections 1.8(e)(ii) and
1.8(f) hereof); provided that (i) the entire amount of such remaining
installment payments shall be applied to the Term Loans for which WLR Recovery
Fund IV, L.P. has not purchased a WLR Participation pursuant to the WLR Last-Out
Participation Agreement and (ii) from and after repayment in full in cash of all
Term Loans for which WLR Recovery Fund IV, L.P. has not purchased a WLR
Participation pursuant to the WLR Last-Out Participation Agreement, such
remaining installments (other than as set forth in the next sentence) shall be
reduced to zero.  Notwithstanding the foregoing, the entire remaining principal
balance of the Term Loans shall be payable on March 30, 2015.”
 
2.5           Section 1.8(e) of the Credit Agreement is hereby amended by:
 
 
 
-3-
 

--------------------------------------------------------------------------------

 
 
(a)           amending and restating each reference in clauses (i) and (ii)
thereof to “Subject to subsection 1.10(c)” to read as “Subject to subsection
1.10(c) and subsection 1.8(e)(iii)”; and
 
(b)           inserting the following new clause (iii) thereto immediately at
the end thereof:
 
“(iii)           Notwithstanding anything in subclauses (i) or (ii) of this
subsection 1.8(e), (x) no such prepayments shall be applied to that portion of
the Term Loans and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P.
has purchased a WLR Participation pursuant to the WLR Last-Out Participation
Agreement until such time as all other Obligations have been Paid in Full and
(y) in carrying out the application of proceeds pursuant to subclauses (i) and
(ii) of this subsection 1.8(e), (A) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category (other than in the case of Term Loans and Revolving Loans,
if any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation
pursuant to the WLR Last-Out Participation Agreement, which Term Loans and
Revolving Loans, if any, shall not be repaid until such time as all other
Obligations have been Paid in Full) and (B) each of the Lenders or other Persons
entitled to payment shall receive an amount equal to its pro rata share of
amounts available to be applied pursuant thereto.”
 
2.6           The first sentence of Section 1.10(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
“All payments (including prepayments) to be made by each Credit Party on account
of principal, interest, fees and other amounts required hereunder shall be made
without set off, recoupment, counterclaim, withholding or deduction of any kind,
and shall, except as otherwise expressly provided herein, be made to the Agent
(for the ratable account of the Persons entitled thereto) at the address for
payment specified in the signature page hereof in relation to the Agent (or such
other address as the Agent may from time to time specify in accordance with
Section 9.2), and shall be made in Dollars and in immediately available funds,
no later than 2:00 p.m. (New York time) on the date due; provided that, accrued
interest payable with respect to Term Loans and Revolving Loans, if any, for
which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to
the WLR Last-Out Participation Agreement shall be capitalized on the applicable
Interest Payment Date and the capitalized amount shall be added to the then
outstanding principal amount of such Term Loans and Revolving Loans, as the case
may be.”
 
2.7           Section 1.10(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
 
 
-4-
 

--------------------------------------------------------------------------------

 
 
“(c)           During the continuance of an Event of Default, the Agent may, and
shall upon the direction of the Majority Lenders apply any and all payments in
respect of any Obligation in accordance with clauses first through eighth below;
provided that, notwithstanding the foregoing, amounts received by Agent and/or
any Lender in respect of the WLR/RBS Letter of Credit and the WLR/RBS Letter of
Credit II shall be applied in accordance with Section 1.15.  Notwithstanding any
provision herein to the contrary (other than as set forth in the immediately
preceding sentence), all amounts collected or received by the Agent from
Borrowers or their Subsidiaries after any or all of the Obligations have been
accelerated (so long as such acceleration has not been rescinded) and all
proceeds of Collateral of any Borrower and its Subsidiaries received by the
Agent from any Borrowers or its Subsidiaries as a result of the exercise of its
remedies under the Collateral Documents after the occurrence and during the
continuance of an Event of Default shall be applied as follows:


 
first, to payment of costs and expenses, including Attorney Costs, of the Agent
and the Collateral Agents payable or reimbursable by the Credit Parties under
the Loan Documents;



 
second, to payment of Attorney Costs of Lenders payable or reimbursable by the
Borrowers under this Agreement;



 
third, to payment of all accrued unpaid interest on the Obligations and fees
owed to the Agent, the Collateral Agents, Lenders and L/C Issuers;



 
fourth, to payment of principal of the Obligations including, without
limitation, L/C Reimbursement Obligations then due and payable and cash
collateralization of L/C Reimbursement Obligations to the extent not then due
and payable;



 
fifth, to payment of Obligations with respect to Secured Rate Contracts (other
than Secured Rate Contracts that are Equipment Finance Contracts);



 
sixth, to payment of Obligations with respect to Bank Products and Secured Rate
Contracts that are Equipment Finance Contracts;



 
seventh, to payment of any other amounts owing constituting Obligations; and



 
eighth, any remainder shall be for the account of and paid to whoever may be
lawfully entitled thereto.



Notwithstanding anything in subclauses first through eighth of this subsection
1.10(c), (x) no such proceeds shall be applied to that portion of the Term Loans
and Revolving Loans, if any, for which WLR Recovery Fund IV, L.P. has purchased
a WLR Participation pursuant to the WLR Last-Out Participation Agreement until
such time as all other Obligations have been Paid in Full and (y) in carrying
out the application of proceeds pursuant to subclauses first through eighth of
this subsection 1.10(c), (A) amounts received shall be applied in the numerical
order provided until exhausted prior to the application to the next succeeding
category (other than in the case of Term Loans and Revolving Loans, if any, for
which WLR Recovery Fund IV, L.P. has purchased a WLR Participation pursuant to
the WLR Last-Out Participation Agreement, which Term Loans and Revolving Loans,
if any, shall not be repaid until such time as all other Obligations have been
Paid in Full) and (B) each of the Lenders or other Persons entitled to payment
shall receive an amount equal to its pro rata share of amounts available to be
applied pursuant to clauses third, fourth, fifth, sixth and seventh above.
 
 
 
-5-
 

--------------------------------------------------------------------------------

 
 
Furthermore, notwithstanding anything in clause (c) above to the contrary, to
the extent the Agent receives proceeds of voting equity interests in any Foreign
Subsidiary of a Credit Party, such proceeds shall be applied in accordance with
(and in the order of) clauses first through eighth of clause (c) above;
provided, however, that in no case shall proceeds from the sale of more than 65%
of such voting equity interests be applied to the payments described in clauses
first through fifth of clause (c) above.”


2.8           The Credit Agreement is hereby amended by inserting the following
new Section 1.15 thereto:
 
“1.15           WLR/RBS Letters of Credit.
 
(a)           Agent, for and on behalf of itself and the Lenders, hereby
acknowledges and agrees that (i) Agent will not request payment under the
WLR/RBS Letter of Credit II until such time as a Specified WLR/RBS LC II Event
under clause (v) of the definition thereof shall have occurred (as determined by
Agent in its sole and absolute discretion), (ii) Agent will not request payment
under the WLR/RBS Letter of Credit II until such time as a Specified WLR/RBS LC
II Event under clause (i), (ii), (iii) or (iv) of the definition thereof shall
have occurred (as determined by Agent in its sole and absolute discretion);
provided that, notwithstanding the foregoing, the Agent shall, at the request of
the Majority Lenders, request payment under the WLR/RBS Letter of Credit II at
such time as a Specified WLR/RBS LC II Event under clause (i), (ii), (iii) or
(iv) of the definition thereof shall have occurred, and (iii) Agent will not
request payment under the WLR/RBS Letter of Credit II in an amount in excess of
the total aggregate amount of Obligations outstanding at the time of such
request for payment (as determined by Agent in its sole and absolute discretion
after consultation with any applicable Bank Product provider).  Nothing in this
Section 1.15(a) shall limit Agent’s or any Lender’s right to apply the proceeds
of the WLR/RBS Letter of Credit II in payment of the Obligations independent of
any other right or remedy that Agent or any Lender may at any time hold with
respect to the Obligations or any security or guarantee therefor.  In
furtherance of the foregoing, each Credit Party hereby waives any right to
require Agent or any Lender, prior to or as a condition to any request by Agent
for payment under the WLR/RBS Letter of Credit II, to (w) proceed against the
Borrowers or any other Person, (x) proceed against or exhaust any security for
the Obligations or to marshal assets in connection with foreclosing collateral
security, (y) give notice of the terms, time and place of any public or private
sale of any security for the Obligations or (z) pursue any other remedy in
Agent’s or such Lender’s power whatsoever.
 
(b)           Any amounts received by Agent and/or any Lender in respect of the
WLR/RBS Letter of Credit shall be applied first to prepay outstanding Swing
Loans, second to prepay outstanding Revolving Loans owing by the Borrowers
without a permanent reduction of the Aggregate Revolving Loan Commitment and
third to prepay all remaining installments of the Term Loan in inverse order of
maturity.  In carrying out the foregoing, (i) amounts received shall be applied
in the numerical order provided until exhausted prior to the application to the
next succeeding category and (ii) each of the Lenders or other Persons entitled
to payment shall receive an amount equal to its pro rata share of amounts
available to be applied pursuant to clauses first, second and third above.
 
 
 
-6-
 

--------------------------------------------------------------------------------

 
 
(c)           Any amounts received by Agent and/or any Lender in respect of the
WLR/RBS Letter of Credit II shall first be paid to the applicable Lenders as
consideration for the WLR Participations purchased by WLR Recovery Fund IV, L.P.
pursuant to the terms of the WLR Last-Out Participation Agreement and second be
applied to prepay the Obligations in accordance with clauses first through
seventh of Section 1.10(c); provided that, if for any reason (whether as a
result of a Requirement of Law, as a result of a contractual obligation to which
WLR Recovery Fund IV, L.P. is a party or otherwise) WLR Recovery Fund IV, L.P.
is not permitted or fails to purchase, or the Lenders are prohibited from
selling, one or more WLR Participations pursuant to the WLR Last-Out
Participation Agreement, Agent shall apply proceeds of the WLR/RBS Letter of
Credit II to prepay the Obligations in accordance with clauses first through
seventh of Section 1.10(c).  In carrying out the foregoing, (i) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category and (ii) each of the Lenders or
other Persons entitled to payment shall receive an amount equal to its pro rata
share of amounts available to be applied pursuant to clauses first and second of
this Section 1.15(c).”
 
2.9           Section 2.2(c) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(c)           after giving effect to any Loan (or the incurrence of any Letter
of Credit Obligations), the aggregate outstanding amount of the Revolving Loans
(excluding, solely for purposes of this determination only, Revolving Loans, if
any, for which WLR Recovery Fund IV, L.P. has purchased a WLR Participation
pursuant to the WLR Last-Out Participation Agreement) would exceed the Maximum
Revolving Loan Balance (except as provided in Section 1.1(b).”
 
2.10           Section 7.1(n) of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:
 
“(n)           Support Agreement.  (i) WLR Recovery Fund IV, L.P. fails at any
time to comply with the terms of the Support Agreement, (ii) from and after the
occurrence of a Specified WLR/RBS LC II Event, RBS Citizens, N.A. (or any other
issuer of a replacement WLR/RBS Letter of Credit II) fails to make any payment
requested by Agent under and in accordance with the WLR/RBS Letter of Credit II
or (iii) the WLR/RBS Letter of Credit II is terminated for any reason other than
in accordance with Section 1 of the Support Agreement.”
 
2.11           The first sentence of Section 8.9(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:
 
“Each of the Agent and each Collateral Agent (i) may resign at any time by
delivering notice of such resignation to the Lenders and the Borrower
Representative, effective on the date set forth in such notice or, if no such
date is set forth therein, upon the date such notice shall be effective and (ii)
shall automatically resign, without any further action required by any Person,
on the Elevation Date (as defined in the WLR Last-Out Participation
Agreement)  pursuant to Section 5.7 of the WLR Last-Out Participation
Agreement.”
 
 
 
-7-
 

--------------------------------------------------------------------------------

 
 
2.12           Section 11.1 of the Credit Agreement is hereby amended by
inserting the following new defined terms in proper alphabetical order thereto:
 
““Borrowing Availability” means, as of any date of determination, the lesser of
(a) the Aggregate Revolving Loan Commitment then in effect and (b) the Borrowing
Base (as calculated pursuant to the Borrowing Base Certificate) then in effect.”
 
““Equipment Finance Contract” means any document, instrument or agreement
evidencing Operating Leases, Capital Leases or equipment financing arrangements
and any guarantees of, or security for, any of the foregoing.”
 
““Equipment Finance Contract Amount” has the meaning specified in the definition
of Secured Rate Contract.”
 
““Excess Availability” means, as of any date of determination, the amount by
which (a) the Borrowing Availability then in effect exceeds (b) the sum of (w)
aggregate outstanding principal balance of Revolving Loans plus (x) the
aggregate amount of Letter of Credit Obligations plus (y) outstanding Swing
Loans plus (z) such Reserves as may be imposed by the Agent in accordance with
the terms of this Agreement.”
 
““LC Reduction Date” has the meaning assigned to such term in the Support
Agreement.”
 
““Operating Lease” means any leasing or similar arrangement, which is not a
Capital Lease.”
 
““Paid in Full” means as to any of the Obligations, the final payment and
satisfaction in full in immediately available funds of all of such Obligations
(or in the case of Letter of Credit Obligations, cash collateralized in a manner
satisfactory to L/C Issuer), and the termination of the Commitments, in each
case, of each Lender (but not including for this purpose (i) the refinancing or
replacement of the Obligations owing to or Commitments of the Lenders, (ii) Bank
Products, to the extent cash collateralized or otherwise subject to other
arrangements, in either case, satisfactory to the applicable Bank Product
provider and (iii) Secured Rate Contracts, to the extent cash collateralized or
otherwise subject to other arrangements, in either case, satisfactory to the
applicable Secured Swap Provider).  All references to “Paid in Full” means all
amounts owing in respect of the Obligations referred to, including any
principal, interest, fees, costs, expenses and other amounts owed to Lenders
which would accrue and become due but for the commencement of any case under the
United Sates Bankruptcy Code or any similar statute, whether or not such amounts
are allowed or allowable in whole or in part in such a case.  If after receipt
of any payment of, or proceeds of collateral applied to the payment of, any of
the Obligations, any Lender is required to surrender or return such payment or
proceeds to any person for any reason, then the Obligations intended to be
satisfied by such payment or proceeds shall be reinstated and continue as if
such payment or proceeds had not been received by such holder.”
 
““Specified WLR/RBS LC II Event” means the occurrence of any of the following:
 
 
 
-8-
 

--------------------------------------------------------------------------------

 
 
(i)           delivery of written notice by Agent and/or Lenders to WLR Recovery
Fund IV, L.P. indicating that it or they have elected to accelerate the
Obligations pursuant to Section 7.2 or otherwise;
 
(ii)           an Event of Default under Section 7.1(f), Section 7.1(g), Section
7.1(m) or Section 7.1(n) has occurred and is continuing;
 
(iii)           either (x) the amount of Eligible Inventory, as reported in the
most recently delivered Borrowing Base Certificate, is less than or equal to
$10,000,000 in the aggregate (determined by reference to the lesser of fair
market value or cost) or (y) an Event of Default shall have occurred as a result
of a failure to comply with Section 4.2(h);
 
(iv)           the Revolving Termination Date; or
 
(v)           Excess Availability (as determined by Agent in its sole and
absolute discretion), as of any date of determination, is less than $5,000,000.”
 
““Fourth Amendment Effective Date” has the meaning assigned to such term in that
certain Consent and Amendment No. 4 to Credit Agreement dated as of December 27,
2011 among Borrowers, the other Credit Parties signatory thereto, Agent and the
Lenders signatory thereto.”
 
““WLR Last-Out Participation Agreement” means that certain Last-Out
Participation Agreement dated as of the Fourth Amendment Effective Date among
the Lenders party thereto, WLR Recovery Fund IV, L.P.. and Agent.”
 
““WLR Participations” has the meaning assigned to such term in the WLR Last-Out
Participation Agreement.”
 
““WLR/RBS Letter of Credit II” means (A) an evergreen standby letter of credit
in form and substance satisfactory to Agent that (i) is issued by RBS Citizens,
N.A. in an amount equal to $20,000,000, (ii) names GE Capital, in its capacity
as Agent for itself and the Lenders, as the beneficiary thereof, and (iii) names
WLR Recovery Fund IV, L.P. as the applicant, which letter of credit shall have
been delivered in original copy to Agent on or prior to the Fourth Amendment
Effective Date, as amended from time to time, or (B) any replacement evergreen
standby letter of credit that names GE Capital, in its capacity as Agent for
itself and the Lenders, as the beneficiary thereof, and WLR Recovery Fund IV,
L.P. as the applicant, which letter of credit shall have been issued in
accordance with Section 1 of the Support Agreement and which letter of credit
shall have been delivered in original copy to Agent.”
 
2.13           Section 11.1 of the Credit Agreement is hereby amended by
amending and restating the following defined terms in their entirety to read as
follows:
 
““Availability” means, as of any date of determination, the amount by which (a)
the “Borrowing Base” (as calculated pursuant to the Borrowing Base Certificate
but excluding for purposes of the definition of Availability, any amounts
included in the calculation of the “Borrowing Base” pursuant to clauses (d) and
(e) of the definition thereof) in effect from time to time less the sum of (x)
the aggregate amount of Letter of Credit Obligations plus (y) outstanding Swing
Loans plus (z) such Reserves as may be imposed by the Agent in accordance with
the terms of this Agreement exceeds (b) the aggregate outstanding principal
balance of Revolving Loans.”
 
 
 
-9-
 

--------------------------------------------------------------------------------

 
 
““Borrowing Base” means, as of any date of determination by the Agent, from to
time to time, an amount equal to the sum of:
 
(a) 85% of the US Dollar Equivalent of the book value of Eligible Accounts
(other than Insured Accounts);
 
(b) the lesser of (i) 75% of the US Dollar Equivalent of the book value of
Insured Accounts and (ii) $5,000,000;
 
(c) the least of (i) 65% of the book value (valued at the lower of cost or
market) of Eligible Inventory, (ii) 85% of the book value (valued at the lower
of cost or market) of Eligible Inventory multiplied by the then current NOLV
Factor and (iii) an amount equal to 50% of the Borrowing Base (excluding for
purposes of this subclause (c)(iii) only, clauses (d) and (e) of the definition
of Borrowing Base);
 
(d) (i) prior to the expiration or termination of, or full draw by Agent of
amounts available under, the WLR/RBS Letter of Credit, an amount equal to the
greater of (x) zero and (y) $3,500,000 less the aggregate amount funded to Agent
under the WLR/RBS Letter of Credit and (ii) from and after the expiration or
termination of, or full draw by Agent of amounts available under, the WLR/RBS
Letter of Credit, zero; and
 
(e) (i) prior to either (x) expiration or termination of, or full draw by Agent
of amounts available under, the WLR/RBS Letter of Credit II or (y) the LC
Reduction Date, an amount equal to the greater of (A) zero and (B) $10,000,000
less the aggregate amount funded to Agent under the WLR/RBS Letter of Credit II
and (ii) from and after either (x) expiration or termination of, or full draw by
Agent of amounts available under, the WLR/RBS Letter of Credit II or (y) the LC
Reduction Date, zero.”
 
““Reserves” means, with respect to the Borrowing Base (a) reserves established
by the Agent from time to time against Eligible Accounts and Eligible Inventory
pursuant to Exhibit 11.1(b) and (b) such other reserves against Eligible
Accounts, Eligible Inventory, Availability or Excess Availability that the Agent
may, in its reasonable credit judgment, establish from time to time (including,
for the avoidance of doubt, other reserves with respect to Equipment Finance
Contracts and Bank Products).  Without limiting the generality of the foregoing,
Reserves established (i) to ensure the payment of accrued interest expenses or
Indebtedness and (ii) with respect to the portion of accounts payable that are
not current within their respective terms shall be deemed to be a reasonable
exercise of the Agent’s credit judgment.”
 
 
 
-10-
 

--------------------------------------------------------------------------------

 
 
““Secured Rate Contract” means (i) any Rate Contract between a Borrower and the
counterparty thereto, which (x) has been provided or arranged by GE Capital or
an Affiliate of GE Capital, or (y) Agent has acknowledged in writing constitutes
a “Secured Rate Contract” hereunder and (ii) any Equipment Finance Contract
between a Borrower and the counterparty thereto for which  the applicable
Secured Swap Provider and the applicable Borrower must have provided written
notice to Agent (which written notice Agent shall provide to the Lenders) of (x)
the existence of such Equipment Finance Contract, (y) the maximum principal
dollar amount (or analogous dollar amount in the case of a lease transaction) of
obligations arising thereunder (“Equipment Finance Contract Amount”), and (z) if
requested by Agent, the methodology to be used by such parties in determining
the Equipment Finance Contract Amount owing from time to time, which, in the
case of the foregoing clauses (y) and (z) shall be reasonably acceptable to
Agent; provided that, at any time, the maximum aggregate principal dollar amount
(or analogous dollar amount in the case of a lease transaction) of obligations
arising under all Equipment Finance Contracts constituting Secured Rate
Contracts at such time shall in no event exceed $5,000,000.”
 
““Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract or an Equipment Finance Contract, as the case may
be) who has entered into a Secured Rate Contract with a Borrower, or (ii) a
Person with whom Borrower has entered into a Secured Rate Contract provided or
arranged by GE Capital, GE CF Trust, GE TF Trust or an Affiliate of GE Capital,
and any assignee thereof.”
 
““Support Agreement” means that certain Fourth Amended and Restated Support
Agreement dated as of the Fourth Amendment Effective Date by and among the
Investors, ITG and Agent, as amended, supplemented, modified or replaced from
time to time.”
 
3           Representations and Warranties.  In order to induce Agent and the
Lenders to enter into this Amendment, each Borrower and each other Credit Party
represents and warrants to Agent and each Lender (which representations and
warranties shall survive the execution and delivery of this Amendment), that:
 
(a)           the execution, delivery and performance by each Credit Party of
this Amendment has been duly authorized by all necessary corporate and
partnership action and this Amendment is a legal, valid and binding obligation
of such Credit Party enforceable against such Credit Party in accordance with
its terms; and
 
(b)           upon the effectiveness of this Amendment, all of the
representations and warranties contained in the Credit Agreement and in the
other Loan Documents (other than those which speak expressly only as of an
earlier date) are true and correct in all material respects on and as of the
date of the effectiveness of this Amendment after giving effect to this
Amendment and the transactions contemplated hereby.
 
4           Conditions to Effectiveness.  This Amendment shall be effective on
the date when each of the following conditions has been satisfied (the “Fourth
Amendment Effective Date”):
 
(a)           This Amendment shall have been duly executed and delivered by each
Borrower, each other Credit Party party hereto, Agent and the Lenders;
 
(b)           Agent shall have received the duly executed and issued original
WLR/RBS Letter of Credit II;
 
 
 
-11-
 

--------------------------------------------------------------------------------

 
 
(c)           Agent shall have received a fully executed copy of the Support
Agreement;
 
(d)           Agent shall have received a fully executed copy of that certain
Fourth Amendment Effective Date Joinder Agreement, together with all documents
listed therein as required to have been delivered as conditions precedent to the
effectiveness thereof;
 
(e)           Agent shall have received a fully executed copy of the WLR
Last-Out Participation Agreement;
 
(f)           Agent shall have received, to the extent invoiced, payment of all
out-of-pocket expenses (including the legal fees and expenses of Latham &
Watkins LLP, counsel to Agent); and
 
(g)           Agent, for the ratable benefit of the Lenders, shall have
received, as consideration for execution and delivery of this Amendment, an
amendment fee in the amount of $125,000, which amendment fee shall be fully
earned on the date hereof and shall be non-refundable when paid.
 
5           Miscellaneous.
 
5.1           Effect; Ratification.
 
(a)           Except as specifically set forth above, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.  Without limiting the generality of the foregoing, each
Credit Party reaffirms its guaranty of the Obligations and the Liens securing
those guaranties.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any other Loan Document, nor constitute amendment
of any provision of the Credit Agreement or any other Loan Document, except as
specifically set forth herein.  Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.
 
(c)           Each Credit Party acknowledges and agrees that the amendments set
forth herein are effective solely for the purposes set forth herein and that the
execution and delivery by Agent and the Lenders of this Amendment shall not be
deemed (i) except as expressly provided in this Amendment, to be a consent to
any amendment, waiver or modification of any term or condition of the Credit
Agreement or of any other Loan Document, (ii) to create a course of dealing or
otherwise obligate Agent or Lenders to forbear, waive, consent or execute
similar amendments under the same or similar circumstances in the future, or
(iii) to amend, prejudice, relinquish or impair any right of Agent or Lenders to
receive any indemnity or similar payment from any Person or entity as a result
of any matter arising from or relating to this Amendment.
 
 
 
-12-
 

--------------------------------------------------------------------------------

 
 
5.2           Counterparts and Signatures by Fax.  This Amendment may be
executed in any number of counterparts, each such counterpart constituting an
original but all together one and the same instrument.  Any party delivering an
executed counterpart of this Amendment by fax shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment.
 
5.3           Severability.  In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
 
5.4           Loan Document.  This Amendment shall constitute a Loan Document.
 
5.5           GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL, IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE LAWS OF THE UNITED
STATES OF AMERICA.
 
[Signature Pages Follow]
 
 
 
-13-
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
BORROWERS:
            INTERNATIONAL TEXTILE GROUP, INC.
BURLINGTON INDUSTRIES LLC
CONE JACQUARDS LLC
CONE DENIM LLC
CARLISLE FINISHING LLC
SAFETY COMPONENTS FABRIC
TECHNOLOGIES, INC.
                   
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer                    
NARRICOT INDUSTRIES LLC
         
By: International Textile Group, Inc., its sole member
          By: /s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice
President and Treasurer  




 
 
[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 




 

 
OTHER CREDIT PARTIES:
           
APPAREL FABRICS PROPERTIES, INC.
BURLINGTON INDUSTRIES V, LLC
CONE ADMINISTRATIVE AND SALES LLC
CONE INTERNATIONAL HOLDINGS II, INC.
INTERNATIONAL TEXTILE GROUP ACQUISITION GROUP LLC
BURLINGTON WORLDWIDE INC.
CONE DENIM WHITE OAK LLC
CONE INTERNATIONAL HOLDINGS, INC.
CONE ACQUISITION LLC
WLR CONE MILLS IP, INC.
                   
By:
/s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice President and
Treasurer                    
VALENTEC WELLS, LLC
   
By: International Textile Group, Inc.,
its sole member
          By: /s/ Craig J. Hart     Name: Craig J. Hart     Title: Vice
President and Treasurer  






 
[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
AGENT AND LENDERS:
                   
GENERAL ELECTRIC CAPITAL CORPORATION,
as the Agent and a Lender
           
By:
/s/ Donald Cavanagh         Name: Donald Cavanagh         Title: Its Duly
Authorized Signatory          

 
 
 
 
[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
TD BANK, N.A., as a Lender
                 
 
By:
/s/ Jang Kim     Name: Jang Kim     Title:   Vice President          

 
 
 
 
[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 
 
 

 
BANK OF AMERICA, N.A., as a Lender
         
 
By:
/s/ John Yankauskas     Name: John Yankauskas     Title:   Sr. Vice President  
       

 
 
 
 
 
[Signature Page to Amendment No. 4 to Amended and Restated Credit Agreement]
 

--------------------------------------------------------------------------------

 

 
EXHIBIT I


Fourth Amended and Restated Support Agreement


[see attached]